DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.  Claim 22 has been added.  Claims 3-5, 7-10, and 21 have been cancelled.  Claim 22 has been examined and is currently pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Allowable Subject Matter
Claim 22 is allowed.

Candel et al. US Publication 20190019167 A1 Device, System, and Method for the Monitoring, Control, and Optimization of a Waste Pickup Service
Candel discloses a system, method and device for waste measurement for garbage truck fleets operated by waste pickup service are provided. The waste measurement device comprises one or more visible light cameras; one or more volume sensors; and a controller. The waste measurement device is deployed in front of a hopper of the garbage truck and the device is configured to measure the waste volume in the hopper using the volume sensors. The method calculates the waste volume emptied from the waste container by at least subtracting the measurement of the volume in the hopper before loading from the measurement of the volume after loading. The system manages the waste pickup services having garbage truck fleet with the waste measurement devices. The system optimizes and monitors the system operation conditioned upon the measurements provided from the waste measuring devices.

Casella et al. US Publication 20070219862 A1 System and Method for Identifying and Processing Recyclables
Casella discloses a system and methods for encouraging a user to continue recycling behavior through various rewards systems and economic benefits, each of which contribute to the overall efficiency and sustainability of a recycling program. The system includes both hardware and software components that are adapted to receive, quantify and assess the quality of recyclable goods. Further, a method includes cooperating with the system to provide users with economic incentives to increase both the quantity and the quality for recycling. Further still, a method includes steps of receiving 

The applicant’s invention discloses an incentive-based waste reduction system and method thereof are disclosed herein. In accordance with one embodiment of the present invention, an incentive-based waste reduction system comprises a collection means comprising at least a load- determining device, the collection means for obtaining a quantifiable measure of waste material from an entity, a value associated with the quantifiable measure of waste material, an adjustment factor for adjusting the value associated with the quantifiable measure of waste material, determined from an algorithm, the algorithm taking as an input at least a predetermined factor, a credit value associated with at least a quantifiable measure of deposited waste material, and a reward value associated with the credit value. Information about the waste material is transmitted to a host server which performs actions based on the received information, including reconfiguring a deployment scheme of trucks to routes to save resources.

Claim 1 is allowed because the best prior art of record Candel and Casella alone or in combination, fails to teach or suggest or otherwise make obvious, ail the limitations comprising:
in response to said determining that the credits offset the costs, reconfiguring, by the server, a
route deployment scheme by which the plurality of vehicles collect the waste and recyclable material along the plurality of routes, said reconfiguring comprising modifying one or more of: a number of vehicles associated with a route from the plurality of routes, a size of one or more vehicles associated with the route, and a frequency by which one or more vehicles are sent out on the route.


Claims 3-5, 7-10, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first
paragraph, have been withdrawn. 

Objections to claims 7 and 21 have been withdrawn.  
The Examiner notes the applicant’s invention is directed to patentable eligible subject matter under 35 U.S.C. 101. The applicant’s invention provides an improvement over past systems, the applicant's specification discloses, “The host server can save and maximize resources by appropriately deploying trucks based on a given situation. For example, a client’s monetary resources are saved when an amount of recyclables to be picked up offset the cost associated with disposable trash pickup, and because smaller sized trucks, which typically cost less than larger trucks, can be deployed if the amount of deposited material is minimal. Instead of sending out trucks to only pick up disposable waste, the host server can configure a scheme in which trucks are deployed when one or more clients have sufficient recyclables credited to the customer that can offset the cost of disposable waste. The credit for recyclables and cost for disposable waste can be assessed, for example, using the container’s weight obtained by the load determining device and multiplying that weight by a value or cost for the given deposited material.” (paragraph 0125) and “The disposal company can save natural, personnel, and other resources for deploying resources that are proportional to that which is necessary to pick up the
deposited material. That is, an appropriate number of personnel and an appropriately sized truck can be deployed for a given route based on the assessed information. Over time, the host server can develop a plan by which to send trucks based on information obtained in the past. An understanding that, for example, the amount of garbage for pick up tapers off in the winter, or any season, can influence the host server's developed scheme to send out smaller trucks and/or send out trucks at a reduced frequency when the winter approaches.” (paragraph 0126).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Savage, J, City Recycling Participation the Highest it’s been Under New Program:  Corpus Christi Residents Catch on to City’s Profitable Recycling Program, Corpus Christi Caller-Times, September 3, 2011
Seven months ago the City Council voted for a recycling contract with BFI Waste Systems that included increasing the size of recycling bins to 95 gallons and reducing trash pickup to once a week. Most recycling is completed with a one-man automated truck, which means about 16 men off the street daily, said Paul Bass, who handles the city's recycling efforts as superintendent of administration for streets and solid waste services.

City of Bridgeport Recycling Rate Up 67 Percent with Recyclebank Partnership, Single-Stream Recycling: City Saves Nearly $400,000 as a result of increased recycling. (2013, Aug 28). U.S. Newswire
Bridgeport's BGreen2020 initiative was introduced in 2008 by Mayor [Bill Finch] to create jobs, save residents money and to reduce Bridgeport's carbon footprint. BGreen efforts to increase recycling
included the introduction of single stream recycling and the distribution of 64-gallon rollout carts to Bridgeport households in September 2011. Since these two advancements in recycling efforts, Bridgeport has increased recycling rates by more than 67%, avoiding approximately $130,000 per year in tip fees. The City has also earned more than $100,000 in new revenue from its participation in 
The Recyclebank rewards-for-recycling program also benefits the local economy. Bridgeport residents have saved nearly $47,000 through rewards earned from recycling and put $89,000 back into the local economy by redeeming rewards at locally-based businesses. Recyclebank's program is similar to a frequent flyer program, only residents earn points for being green instead. Unlike frequent flyer programs, points are easy to accumulate and members can begin redeeming rewards almost immediately. Recyclebank has hundreds of national and local reward partners, including Macy's(R), Bed Bath and Beyond(R), Connecticut Science Center, Foot Locker(R), Hellman's, Clean Well, Kashi, Dick's Sporting Goods(R) and many others. Local, Bridgeportbased partners include Park Luncheonette and Compare Foods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682